DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

February 22, 2013

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid Moving Forward and Essential Health Benefits

Yesterday the Centers for Medicare & Medicaid Services (CMS) released “Medicaid Moving
Forward”, a report that identifies recent developments, opportunities available to states today, and
upcoming activity that will help states improve and modernize their Medicaid programs. Sections
on long term services and supports, new and improved business processes, and Medicaid program
integrity will provide valuable tools and insights to states as they continue to build a Medicaid
program that gives beneficiaries access to quality, affordable care. To view the report, please visit
http://www.medicaid.gov/State-Resource-Center/Events-and-Announcements/Events-andAnnouncements.html
Earlier this week, CMS also released a final rule on Essential Health Benefits. The rule outlines
health insurance issuer standards for a core package of benefits, called essential health benefits, that
health insurance issuers must cover both inside and outside the Health Insurance Marketplace.
Through its standards for essential health benefits, the final rule released today also expands
coverage of mental health and substance use disorder services, including behavioral health
treatment, for millions of Americans. For more information about this rule, please visit
http://cciio.cms.gov/resources/factsheets/ehb-2-20-2013.html, or view the rule at
http://www.ofr.gov/inspection.aspx

